Citation Nr: 0408092	
Decision Date: 03/29/04    Archive Date: 04/02/04

DOCKET NO.  03-13 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an increased disability rating for service-
connected  postoperative left biceps tendon disorder with 
degenerative changes, currently evaluated as 20 percent 
disabling.


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Hartford, Connecticut (the RO).  



Procedural history

The veteran served on active duty from February 1951 to 
February 1954. 

In January 1999, the RO received the veteran's request to 
reopen a previously denied claim of entitlement to service 
connection for a disorder of the left biceps tendon.  In a 
June 1999 rating decision, the RO declined to reopen the 
claim.  The veteran appealed that decision.  In December 
2000, the Board reopened the claim and remanded the issue to 
the RO for additional evidentiary development.  In a December 
2002 rating decision, the RO granted service connection for a 
disorder of the left biceps tendon and awarded a 10 percent 
disability rating.  The veteran disagreed with the rating 
assigned and initiated this appeal.  The appeal was perfected 
with the timely submission of the veteran's substantive 
appeal in May 2003.  

In an October 2003 rating decision, the veteran's disability 
rating was increased to 20 percent.  The veteran continued to 
express his disagreement with that rating.  See AB v. Brown, 
6 Vet. App. 35, 38 (1993) [when a veteran is not granted the 
maximum benefit allowable under the VA Schedule for Rating 
Disabilities, the pending appeal as to that issue is not 
abrogated].  

The Board notes that in a May 2003 letter, the veteran's 
service organization representative withdrew its power of 
attorney in all matters connected with the veteran's appeal.  
The veteran is currently unrepresented.

Issues not on appeal

The Board observes that its December 2000 remand also 
included the issues of entitlement to service connection for 
a left shoulder scar, left inguinal hernia scars and a right 
inguinal hernia.  In the December 2002 rating decision, the 
RO denied service connection for a right inguinal hernia and 
granted service connection for left inguinal hernia scars and 
a right shoulder scar, with noncompensable disability ratings 
assigned.  

The veteran did not disagree with  the disability ratings 
assigned for the left shoulder and hernia scars in December 
2002.  Accordingly, those issues are not on appeal and will 
be addressed no further in this decision.  See Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997) [where an appealed 
claim for service connection is granted during the pendency 
of the appeal, a second Notice of Disagreement must 
thereafter be timely filed to initiate appellate review of 
the claim concerning the compensation level assigned for the 
disability].  

The veteran withdrew his appeal as to the issue of service 
connection for right inguinal hernia in writing in March 
2003.  Thus, that issue, too, is no longer in appellate 
status.  See 38 C.F.R. § 20.204 (2003).

The Board's December 2000 decision also included a grant of 
service connection for cold injury residuals of the right and 
left hands.  The RO subsequently assigned disability ratings 
of 20 percent for each hand.  To the Board's knowledge, the 
veteran has not disagreed with those decisions.  Accordingly, 
those issues are not within the Board's jurisdiction and they 
will be addressed no further herein.  See Archbold v. Brown, 
9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. 
§ 7105(a), the filing of a notice of disagreement initiates 
appellate review in the VA administrative adjudication 
process, and the request for appellate review is completed by 
the claimant's filing of a substantive appeal after a 
statement of the case is issued by VA].


FINDING OF FACT

The veteran's left biceps tendon disorder is manifested by 
complaints of pain, numbness and weakness associated with 
motion.  Active shoulder abduction, flexion and external 
rotation are limited to 70 degrees by onset of pain and 
weakness.  Active internal rotation of the left shoulder is 
normal.  Active external rotation is limited to 70 degrees.  
Passive abduction is limited to 160 degrees, with onset of 
pain at 90 degrees.  Passive flexion is limited to 130 
degrees, with onset of pain at 90 degrees.

CONCLUSIONS OF LAW

1.  The criteria for a disability rating higher than 20 
percent for a left biceps tendon disorder, postoperative with 
degenerative changes, have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5201 (2003).

2.  The criteria for a 20 percent disability rating for a 
left biceps tendon disorder have been met for the period 
prior to September 4, 2003.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5201 (2003); Fenderson v. 
West, 12 Vet App 119 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The veteran is seeking entitlement to an increased disability 
rating for his service-connected left biceps tendon disorder.  
That disability has been rated by the RO as being 10 percent 
disabling from the date of the veteran's claim of entitlement 
to service connection, January 28, 1999 and 20 percent 
disabling from September 4, 2003, the date of a VA physical 
examination.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, the VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date.  The provisions 
of the VCAA and the implementing regulations are, 
accordingly, applicable to this case.  See Holliday v. 
Principi, 14 Vet. App. 282-83 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2003) 
[reasonable doubt to be resolved in veteran's favor].  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

The Board observes that the veteran was notified by the 
December 2002 rating decision, by the May 2003 statement of 
the case (SOC), and by the October 2003 rating decision and 
supplemental statement of the case (SSOC) of the pertinent 
law and regulations, of the specific evidence used by the RO 
to decide his claim, of the need to submit additional 
evidence to substantiate his claim, and of the particular 
deficiencies in the evidence with respect to his claim.  

More significantly, a letter was sent to the veteran in 
August 2001 which was specifically intended to address the 
notice requirements of the VCAA.  Crucially, the veteran was 
informed by means of that letter of the information and 
evidence he was required to provide and of the evidence VA 
would attempt to obtain on his behalf.  The letter explained 
that additional medical evidence was needed, to include 
doctors' records, medical diagnoses and medical opinions.  
The veteran was informed that VA would obtain government 
records and would make reasonable efforts to help him get 
other relevant evidence, such as private medical records, but 
that he was responsible for providing sufficient information 
to VA to identify the custodian of any records.  Such 
information should include the names and addresses of persons 
or agencies holding such records and the approximate dates of 
treatment.  The veteran was provided release forms and 
instructed on their use.  He was also instructed to "tell us 
about any additional information or evidence that you want us 
to try to get for you."

The Board finds that this document properly notified the 
veteran of the information, and medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim, and it properly indicated which 
portion of that information and evidence is to be provided by 
the veteran and which portion the Secretary would attempt to 
obtain on behalf of the veteran.  The Board notes that, even 
though the letter requested a response within 30 days, it 
also expressly notified the veteran that he had one year to 
submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b) [evidence must be 
received by the Secretary within one year from the date 
notice is sent]. 

In this case, the letter sent to the veteran expressly 
notified him that he had one year to submit the requested 
information and/or evidence, in compliance with 38 U.S.C.A. § 
5103(b).  In addition, the notice was sent prior to 
readjudication of the issue by the RO.  Therefore, the Board 
finds that the veteran was notified properly of his statutory 
rights.

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.
In particular, in response to the Board's December 2000 
remand the veteran underwent a VA examination to evaluate his 
left biceps tendon disorder in November 2002.  Because the 
examiner noted that the veteran's claim file was not present 
for that examination, a requirement of the remand, the RO 
scheduled another examination, which was conducted in 
September 2003, the results of which are reported below.  
That examiner reviewed the veteran's claim file in compliance 
with the Board's remand instructions.  See Stegall v. West, 
11 Vet. App. 268, 271 (1998) [compliance by the originating 
agency with remand instructions is neither optional nor 
discretionary].  

The RO has also obtained the veteran's service medical 
records and VA outpatient treatment records.  In addition, 
the veteran identified records from his military service and 
immediate post-service period in response to the August 2001 
request for evidence.  The RO had already obtained those 
records.  There is no indication that there exists any 
evidence which has a bearing on this case which has not been 
obtained.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his appeal.  The veteran 
was informed of his right to a hearing and was presented 
several options for presenting personal testimony; he 
indicated in his substantive appeal that he did not want a 
BVA hearing, and he did not request a hearing before the RO.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a decision on 
the merits.   

Pertinent law and regulations 

Increased disability ratings - in general 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2003).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2003) [general rating considerations; 
essentials of evaluative ratings].

Fenderson considerations

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41 (2003); Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Compare Francisco v. Brown, 7 Vet. App. 55, 58 (1994) [where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern].  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.

Rating musculoskeletal disabilities 

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2003) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2003).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).   

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40 
(2003).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability. It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2003).

Analysis

The veteran is seeking an increased disability rating for his 
service-connected left biceps tendon disorder, which is 
currently evaluated as 20 percent disabling under 38 C.F.R. § 
4.71a, Diagnostic Code 5201 [arm, limitation of motion of] 
(2003).  He essentially contends that the symptomatology 
attributable to his service connected disability is more 
severe than is contemplated by the currently assigned rating.

Assignment of diagnostic code 

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

When an unlisted condition is encountered it will be 
permissible to rate it under a closely related disease or 
injury, in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  Conjectural analogies will be avoided, as will 
the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings.  38 C.F.R. § 4.20 (2003).

By the veteran's account, the hallmarks of his left biceps 
tendon disorder are limitation of motion of the shoulder, due 
to pain and weakness.  In his January 1999 claim, he stated 
that he has trouble lifting his arm.  In his May 2003 
substantive appeal, the veteran described symptoms of pain, 
numbness, muscle spasms and limitation of motion.  Such 
symptoms have to some extent been confirmed on clinical 
examination.  The November 2002 examiner noted a loss of 
muscle bulk in the left deltoid, clumsy and slow movement of 
the shoulder, and difficulty performing range of motion 
exercises.  The September 2003 examiner noted weak and 
guarded motion, limited by pain and weakness.  

While Diagnostic Code 5200 [scapulohumeral articulation, 
ankylosis of] deals nominally with motion of the shoulder 
joint, the rating criteria contemplate ankylosis of the 
shoulder joint, a symptom which is not supported by the 
subjective or objective evidence.  [Ankylosis is "immobility 
and consolidation of a joint due to disease, injury, or 
surgical procedure." Colayong v. West, 12 Vet App 524 (1999) 
(citing DORLAND'S ILLUSTRATED MEDICAL DICTIONALRY (28TH Ed. 
1994) at 86.]   

Diagnostic Codes 5202 and 5203 deal with nonunion and 
malunion of the shoulder joints, which have not been 
clinically demonstrated or alleged by the veteran to exist.  

There is evidence of arthritis associated with the veteran's 
service-connected left shoulder condition, and this has been 
recognized by VA in the description of the disability.  
However, Diagnostic Code 5003 [arthritis, degenerative] rates 
by analogy to limitation of motion of the joint affected, 
which is how the disability is now rated.    

Diagnostic Code 5201 [arm, limitation of motion of] this 
appears appear to most closely match the medical evidence and 
the reported symptomatology with respect to the veteran's 
left biceps tendon disorder.  The veteran's primary 
complaints center on limited motion due to pain, and this is 
objectively supported by medical examination findings.  
Accordingly, the Board concludes that Diagnostic Code 5201 is 
the most appropriate as to this issue, and the Board will 
apply it below.

Mittleider concerns

The Board notes that scar residuals of left biceps tendon 
surgery are separately service connected and have been 
awarded a 10 percent disability rating.  Accordingly, this 
scarring and associated pain and functional loss will not be 
considered in assigning a rating to the left biceps tendon 
disorder.  See 38 C.F.R. § 4.14 [the evaluation of the same 
disability or the same manifestation under different 
diagnoses is to be avoided] (2003); Brady v. Brown, 4 Vet. 
App. 203, 206 (1993) [the assignment of more than one rating 
for the same disability constitutes impermissible 
"pyramiding" of benefits].

The Board also notes that the September 2003 examiner 
reported findings related to the veteran's left elbow.  
However, service connection is not in effect for an elbow 
disorder.  The Board is precluded from differentiating 
between symptomatology attributed to a non service-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so.  See Mittleider v. West, 
11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. 
App. 136, 140 (1996).  In this case, the elbow symptoms as 
reported by the September 2003 examiner are easily 
distinguished from the findings related to the shoulder and 
biceps tendon.  The examiner did not express an opinion 
relating any left elbow symptoms to the veteran's left biceps 
tendon disorder.  Accordingly, such left elbow symptomatology 
will not be considered in evaluating the left biceps tendon 
disorder.  

Schedular rating

The veteran was noted to be right handed in the September 
2003 VA examination report.  See 38 C.F.R. § 4.69 (2002) [a 
distinction is made between major (dominant) and minor 
musculoskeletal groups for rating purposes, and only one 
extremity is to be considered major]. Accordingly, the left 
arm is his minor arm for purposes of this rating.

Diagnostic Code 5201 [arm, limitation of motion of] provides 
for the following levels of disability for the minor arm: 

30 % - to 25 degrees from side

20 %  - midway between side and shoulder level

20 %  - at shoulder level

See 38 C.F.R. § 4.71a, Diagnostic Code 5201 (2003)

Thus, to warrant a 30 percent rating, the evidence must show 
that the symptoms associated with his left biceps tendon 
disorder prevent him from raising his left arm beyond a point 
25 degrees from his side.  

The September 2003 VA examiner measured range of left arm 
motion as follows.  Active shoulder abduction and flexion 
were limited to 70 degrees.  Active internal rotation of the 
left shoulder was normal.  Active external rotation was 
possible to 70 degrees.  Passive abduction was possible to 
160 degrees.  Passive flexion was possible to 130 degrees.  

The November 2002 VA examiner did not provide specific range 
of motion measurements, but found that the veteran was able 
to perform all motions involving the left shoulder joint, 
including raising his hand above the head, but that it was 
all performed in a somewhat clumsy and slow manner.  The 
Board takes notice of the fact that raising one's hand over 
the head would clearly exceed the limitation of 25 degrees 
from the side required for a 30 percent rating, and indeed 
would at most merely approximate that required for a 20 
percent rating.

Therefore, based solely on the objectively measured ranges of 
motion, a 30 percent rating is not supported.  

De Luca considerations 

The Board must also address the provisions of 38 C.F.R. §§ 
4.40 and 4.45 (2003).  See DeLuca, supra.  While the November 
2002 examiner clearly described symptoms of discomfort 
associated with flexion, extension, rotation, and such 
movements as putting his hand behind the head, and noted that 
his motions were all performed in a somewhat clumsy and slow 
manner, he did not precisely describe to what extent the 
veteran's range of motion was additionally limited by these 
symptoms.  

The September 2003 examiner, however, did make specific 
findings with respect to such functional impairment.  In that 
report, the veteran complained of pain corresponding to use 
of the left arm.  He stated that he has to use it very slowly 
in a protected manner.  He stated that he cannot move his arm 
well after sleeping on the left side and cannot pick up 
things well and must keep his elbow close to his chest.  He 
stated that he has not been able to play sports since the 
injury and has difficulty dressing.  The examiner noted that 
active shoulder abduction and flexion became weak and guarded 
and painful at about 70 degrees.  Active external rotation 
was possible to 70 degrees with pain and weakened movement.  
Passive abduction started to be painful at about 90 degrees.  
Passive flexion started to be painful at about 90 degrees.  
There was pain at the ends of passive movement.  Muscle 
strength was rated at 3+ out of 5+ for the flexors and 
abductors and 4- out of 5+ for rotators, with pain and giving 
out.  Mild posterior deltoids and upper trapezius atrophy was 
noted; however, there was no significant difference in arm 
circumference.  

Essentially, these findings show that, even considering 
additional functional impairment due to pain, weakness, 
fatigability and incoordination, a higher rating is not 
warranted.  Specifically, the criteria for a 30 percent 
rating noted above are not approximated, even when such 
additional functional impairment is considered.  Although 
muscle strength is diminished, the veteran's muscle atrophy 
was noted as mild and resulted in no difference in arm 
circumference.  Overall, the Board does not find such 
evidence of additional impairment as would warrant the 
assignment of additional disability under 38 C.F.R. §§ 4.40 
and 4.45 (2003).  

Additional considerations

The Board acknowledges that the September 2003 examiner 
described the veteran's left shoulder function as "severely 
impaired".  However, use of terminology such as "severe" 
by VA examiners and others, although evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2003).  
Indeed, the rating criteria provide no indication that 
"severe" impairment corresponds to a 30 percent rating or 
to any particular rating.  The Board notes that the rating 
criteria under Diagnostic Code 5201 provide specific 
measurements and do not incorporate estimations as to overall 
level of severity.  In light of the unambiguous measurements 
provided by the September 2003 examiner, his description of 
the level of impairment of the veteran's left biceps tendon 
disorder as "severe," offered as it was without reference 
to the framework of the rating criteria, is not persuasive 
evidence.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994) 
[the Board's consideration of factors which are wholly 
outside the rating criteria provided by the regulations is 
error as a matter of law].

In addition, the Board has considered the Court's holding in 
Mauerhan v. Principi, 16 Vet. App. 436 (2002), which provides 
that, the use of the term "such as" in the rating criteria 
demonstrates that the symptoms after that phrase are not 
intended to constitute an exhaustive list, but rather are to 
serve as examples of the type and degree of the symptoms, or 
their effects, that would justify a particular disability 
rating.  However, Mauerhan dealt with the rating schedule 
governing mental disorders.  In the case of Diagnostic Code 
5201, no such qualifiers are used.  The criteria enumerated 
under Diagnostic Code 5201 are unambiguous.  When terms of 
regulation are unambiguous, "no further inquiry is usually 
required".  See Mauerhan, 16 Vet. App. at 442, citing Glover 
v. West, 185 F.3d 1328 (Fed. Cir. 1999).

The Board is of course aware of the veteran's contentions 
concerning the severity of his service-connected left biceps 
tendon disorder.  Although the veteran is competent to report 
his symptoms, like all evidence his self reports must be 
evaluated in the light of the entire record.  The Board 
believes that the objective evidence of record, which, as 
indicated above demonstrates a range of motion which does not 
meet the requirements of a 30 percent rating, outweighs the 
veteran's statements.  The objective evidence indicates, in 
fact, that the veteran can perform most if not all functions 
of the left upper extremity, albeit with some pain and 
difficulty.  

Fenderson considerations 

As discussed above, in Fenderson, 12 Vet. App. 119, it was 
held that evidence to be considered in the appeal of an 
initial assignment of a rating disability was not limited to 
that reflecting the then current severity of the disorder.  
The Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.

The Board has considered the evidence reflecting the entire 
period from January 28, 1999, the date of the veteran's 
initial claim.  [The Board observes in passing that although 
the veteran's claim was dated by him as "January 26, 1998", 
it is clear that his use of "1998" was in error; the date 
the claim was received by the RO was January 28, 1999.  

The Board finds that the veteran's service-connected left 
biceps tendon disability has not changed appreciably during 
that period.  The veteran reported in September 2003 that his 
symptoms have persisted since surgery on his left shoulder in 
April 1957 and that over the course of time there has been 
only a little worsening.  
The Board has no basis on which to conclude that the current 
measurements represent a recent worsening of the disorder.  
The Board therefore concludes that there is an approximate 
balance of the evidence for and against a 20 percent rating 
prior to September 4, 2003.  In such circumstances, the 
benefit of the doubt shall be given to the claimant.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2003).  There 
has been described no symptomatology which would allow for 
the assignment of a 30 percent or higher disability rating at 
any time during the period of time here under consideration.  
Therefore, the Board finds that a 20 percent rating is 
warranted prior to September 4, 2003, but a rating higher 
than 20 percent is not warranted at any time.  

Extraschedular rating

In the SSOC dated October 2003, the RO concluded that an 
extraschedular evaluation was not warranted for the veteran's 
service connected left biceps tendon disorder.  Since this 
matter has been adjudicated by the RO, the Board will 
consider the provisions of 38 C.F.R. § 3.321(b)(1) (2003).  
See also VAOPGCPREC 6-96.

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2003).

The veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful.  An exceptional case is said to 
include such factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards.  Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

The veteran stated in September 2003 that he took early 
retirement from his plumber job due to his shoulder.  However 
the veteran, who is 71 years of age, has also indicated that 
the shoulder has been bothering him since the 1950's.  There 
is no explanation as to why the shoulder disability would 
trigger retirement after so many years.   In any event, 
occupational impairment is contemplated in the rating 
currently assigned.  See Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  

There is no evidence of any hospitalization for the left 
shoulder problem since 1957.  There is no evidence of an 
extraordinary clinical picture, such as repeated surgery for 
the disorder.  The Board has been unable to identify any 
other factor consistent with an exceptional or unusual 
disability picture, and the veteran has pointed to none.

In short, a preponderance of the evidence supports the 
proposition that the veteran's service-connected left biceps 
tendon disorder does not present such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards so as to 
warrant the assignment of an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (2003).  Accordingly, an extraschedular 
evaluation is not warranted.

Conclusion

In summary, for the reasons and bases expressed above, the 
Board has concluded that the preponderance of the evidence is 
against the veteran's claim of entitlement to a rating higher 
than 20 percent for his service-connected left biceps tendon 
disorder.  To that extent, the benefit sought on appeal is 
denied.  However, the Board additionally finds that the 
criteria for a 20 percent rating are met for the entire 
period since January 28, 1999.  To that extent, the appeal is 
granted.


ORDER

The veteran's claim of entitlement to an increased disability 
rating for a left biceps tendon disorder in excess of the 
currently assigned 20 percent is denied.

A 20 percent rating is granted from January 28, 1999 to 
September 4, 2003.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



